In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0312V
                                   Filed: September 20, 2016
                                         UNPUBLISHED

****************************
KRISTIN DENBOW,                        *
                                       *
                   Petitioner,         *     Damages Decision Based on Proffer;
v.                                     *     Influenza (“Flu”) Vaccine; Shoulder
                                       *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                    *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *     (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Jonathan C. Pleban, Pleban & Petruska Law, LLC, St. Louis, MO, for petitioner.
Alice Tayman, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On March 10, 2016, Kristin Denbow (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she received an influenza (“flu”)
vaccine on October 8, 2014, and subsequently suffered a shoulder injury related to
vaccine administration (“SIRVA”). Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On July 26, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation. On September 20, 2016, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $152,000.00. Proffer
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $152,000.00, in the form of a check payable to
petitioner, Kristin Denbow. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                       IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 OFFICE OF SPECIAL MASTERS

KRISTIN DENBOW,                               )
                                              )
                   Petitioner,                )       No. 16-312V
                                              )       Chief Special Master Nora Beth Dorsey
          v.                                  )
                                              )       ECF
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
                   Respondent.                )
                                              )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

    I.          Compensation for Vaccine Injury-Related Items:

    On July 25, 2016, the Chief Special Master issued a Ruling on Entitlement finding that

petitioner was entitled to vaccine compensation for her Shoulder Injury Related to Vaccine

Administration (“SIRVA”). Respondent proffers that based on the evidence of record,

petitioner should be awarded $152,000.00. This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a)(1);

§15(a)(3)(B); and §15(a)(4). Petitioner agrees.

    II.         Form of the Award:

    The parties recommend that the compensation provided to Kristin Denbow should be

made through a lump sum payment as described below, and request that the special

master’s decision and the Court’s judgment award the following: 1

    A lump sum payment of $152,000.00 in the form of a check payable to petitioner,
    Kristin Denbow. This amount accounts for all elements of compensation under 42
    U.S.C. § 300aa-15(a) to which petitioner would be entitled.

    Petitioner is a competent adult. Evidence of guardianship is not required in this case.

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses and future pain and suffering.


                                              1
                            Respectfully submitted,

                            BENJAMIN C. MIZER
                            Principal Deputy Assistant Attorney General

                            C. SALVATORE D’ALESSIO
                            Acting Director
                            Torts Branch, Civil Division

                            CATHARINE E. REEVES
                            Acting Deputy Director
                            Torts Branch, Civil Division

                            LINDA RENZI
                            Senior Trial Counsel
                            Torts Branch, Civil Division

                            /s/Alice Tayman
                            ALICE TAYMAN
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146, Benjamin Franklin Station
                            Washington, DC 20044-0146
                            Tel: (202) 616-3677
Dated: September 19, 2016




                            2